Citation Nr: 0023745	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected interstitial lung disease.

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Whether there was clear and unmistakable error in the 
March 8, 1979, rating decision which denied service 
connection for residuals of smoke inhalation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1962 to December 
1968 and from November 1971 to November 1978.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from December 1997 and June 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In a December 1997 rating decision, the 
RO granted service connection for a lung disorder due to 
asbestos exposure and evaluated that disability as 30 percent 
disabling.  A June 1998 rating decision denied entitlement to 
service connection for nicotine dependence and denied a claim 
of clear and unmistakable error (CUE) in a March 8, 1979, 
rating decision which denied service connection for residuals 
of smoke inhalation.


FINDINGS OF FACT

1.  The veteran's service-connected interstitial lung disease 
is manifested on radiologic examination by pleural plaques 
scattered throughout the pleural space bilaterally, and is 
manifested on pulmonary function testing by forced vital 
capacity of 72 to 74 percent of predicted.  

2.  The preponderance of the evidence establishes that the 
veteran began smoking more than 12 months prior to service.

3.  In a March 8, 1979 rating decision, the RO denied the 
veteran's claim for service connection for smoke inhalation.

4.  The March 1979 rating decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for service-connected interstitial lung disease are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.104, Diagnostic Code 6833 (1999); 38 C.F.R. 
§§ 4.104, Diagnostic Code 6801, 6802 (1998).

2.  The veteran did not incur nicotine dependence in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

3.  The RO's March 1979 rating decision which denied 
entitlement to service connection for residuals of smoke 
inhalation was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected respiratory 
disorder is more severely disabling than the assigned initial 
30 percent evaluation reflects.  The veteran also contends 
that he incurred nicotine dependence in service.  The veteran 
further contends that he had a respiratory disorder when 
separated from service, and that the March 8, 1979 rating 
decision which denied service connection for a respiratory 
disorder was clearly and unmistakably erroneous.  

1.  Claim for a Higher Initial Evaluation for Service-
Connected Lung Disability

The examiner who conducted VA examination of the veteran in 
February 1997 determined that the veteran had interstitial 
lung disease as a result of asbestos exposure in service.  
The examiner also determined that the veteran had additional 
lung disorders unrelated to exposure to asbestos.  However, 
as the examiner did not attribute any part of the veteran's 
overall lung disability to a specific disorder for which 
service connection was not in effect, the RO correctly 
considered all manifestations of lung disability in assigning 
the veteran's initial evaluation.  Mittleider v. West, 11 
Vet. App. 181 (1998).

The propriety of an initial evaluation of a disability 
presents a well-grounded claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the veteran's claim for an increased 
initial evaluation for lung disability is well grounded.  
Since the claim is well grounded, a duty to assist the 
veteran arises.  38 U.S.C.A. § 5107(a).

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of a disability evaluation, not an appeal 
for an increased evaluation, the Board must therefore 
consider the evidence during the entire period covered by the 
initial evaluation to determine if the veteran's level of 
disability changed during that period.  See Fenderson, 12 
Vet. App. at 126.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

At the time the veteran submitted a claim for service 
connection for a lung disorder in September 1996, the 
severity of asbestosis was determined under Diagnostic Code 
6801, the rating for silicosis, which was rated according to 
the criteria for unspecified pneumoconiosis under Diagnostic 
Code 6802.  Under the old criteria, the Rating Schedule 
provided a 100 percent evaluation for pronounced 
symptomatology manifested by the presence of lesions to the 
extent comparable to far-advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  A 60 percent evaluation is warranted by severe 
symptomatology manifested be extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  A 30 percent evaluation is warranted 
for moderate symptomatology manifested by considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  See 38 C.F.R. § 4.104 
(1996).

After the veteran submitted the 1996 claim for service 
connection, the criteria for evaluation of asbestosis were 
amended effective October 7, 1996.  See 61 Fed. Reg. 46,720 
(Sept. 5, 1996).  The claim for service connection for 
interstitial lung disease due to the veteran's in-service 
exposure to asbestos was granted and a disability evaluation 
was assigned in 1997 effective in September 1996.  The 
revised criteria for respiratory disorders now provides a 
general rating formula for interstitial lung diseases 
(Diagnostic Codes 6825-6833, which includes asbestosis) under 
38 C.F.R. Part 4 that is as follows: A 100 percent rating 
shall be assigned for FVC measured at less than 50 percent 
predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) measured at 
less than 40 percent predicted; the veteran's service-
connected lung disorder, is shown to be exhibited by 
complaints of shortness of breath upon exertion, an ability 
to walk 100 maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation; or cor 
pulmonale or pulmonary hypertension; or where the veteran 
requires outpatient oxygen therapy.  A 60 percent rating 
shall be assigned for FVC measured at 50-64 percent 
predicted; or DLCO (SB) measured at 40-55 percent predicted; 
or maximum exercise capacity at 15-20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 30 percent 
rating shall be assigned for FVC measured at 65-74 percent 
predicted; or DLCO (SB) measured at 56-65 percent predicted.  
See 38 C.F.R. Part 4, Diagnostic Code 6833 (1999).

Radiologic examination of the chest conducted in August 1996 
disclosed scattered pleural plaques throughout the pleural 
space bilaterally, more extensive on the left.  The 
examination report reflected that some of the plaques "may 
be" calcified, raising a question of possible asbestos 
exposure.  

On VA examination conducted in October of 1996, the veteran 
complained of worsening severity of dyspnea on exertion.  He 
reported that he was unable to climb a flight of stairs 
without having to stop to catch his breath.  Lung excursion 
was symmetric bilaterally, with diminished airflow.  The 
veteran had scattered, small, pleural plaques throughout the 
pleural surface bilaterally, without evidence of malignant 
process.  

Pulmonary function testing conducted in January 1997 
disclosed FVC of 72 percent of predicted, with DLCO of 66 
percent of predicted.  On examination conducted in February 
1997, the veteran complained of dyspnea on exertion, 
worsening over the past three years.  The examiner concluded 
that the pulmonary function test results were "more 
consistent" with COPD as well as mild emphysema, but that 
decreased diffusion capacity could be an early sign of 
interstitial lung disease.  

At a personal hearing conducted in September 1998, the 
veteran testified that he had no respiratory difficulties 
prior to service, that he was active in athletics, and that 
he started to have respiratory difficulties after a fire on 
board the ship to which he was assigned.  

On VA examination in October 1998, the veteran reported 
increased difficulty breathing and more severe dyspnea.  On 
pulmonary function testing in October 1998, the veteran's FVC 
was 74 percent of predicted, and the DLCO, corrected for 
altitude, was 89 percent of predicted.  The diagnoses were 
COPD and asbestos exposure with pleural plaques.  

The evidence clearly establishes that the veteran did not 
meet the "old" criteria for a 60 percent evaluation, as the 
radiologic evidence establishes that, while the veteran had 
fibrosis, it was not extensive.  The veteran's statements 
that difficulty breathing precluded strenuous exertion is 
contradictory to a finding that there was severe dyspnea with 
little exertion, so as to meet the "old" criteria for a 60 
percent evaluation.

The amended criteria of Diagnostic Code 6833 authorizes a 10 
percent evaluation where there is an FVC of 75 to 80 percent 
of predicted, or DLCO of 66 to 80 percent of predicted.  A 30 
percent evaluation is warranted where there is an FVC of 65 
to 74 percent predicted or, DLCO (SB) of 56 to 65 percent 
predicted.  The pulmonary function tests in 1997 and 1998 
disclose an FVC varying from 72 to 74 percent, so as to meet 
the criteria for a 30 percent evaluation.  Since the veteran 
meets one of the criteria for a 30 percent evaluation, and 
the criteria are disjunctive, only one criterion need be met 
to satisfy the requirements for a specific evaluation, a 30 
percent evaluation has been assigned.  Drosky v. Brown, 10 
Vet. App. 251, 255 (1997).  The veteran's DLCO, when at 66 
percent of predicted on examination in 1997, meets the 
criteria for a 10 percent evaluation.  The veteran's 1998 
DLCO of 89 percent of predicted is noncompensable.  Since the 
veteran met only one of the two disjunctive criteria for the 
30 percent evaluation, there is no evidence to warrant 
assignment of the next higher evaluation.  Since the 
criterion for the 30 evaluation which was met, the FVC, was 
at the end of the range closer to the 10 percent level than 
to the 60 percent level, there is no further duty to assist 
the veteran to attempt to develop additional evidence as to 
whether the veteran might meet any criterion for the 60 
percent evaluation.   

The preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for asbestosis, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  

2.  Claim for Service Connection for Nicotine Dependence

The issue before the Board is whether the veteran is entitled 
to service connection for respiratory disorders, other than 
the one for which service connection has been established, 
due to in-service nicotine dependence.  Under applicable 
criteria, service connection may be granted for a disability 
resulting from disease or injury which was incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran who has performed active military service shall be 
granted service connection for any malignant tumor, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree of disability 
within one year following the date of separation from such 
service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

Before the Board can decide the merits of the issue under 
consideration, it must first determine whether the veteran 
has satisfied his burden of submitting evidence of a well-
grounded claim for service connection under 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Grieves v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must be denied.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  As an initial 
matter, the Board finds that the veteran has presented a 
well-grounded claim for service connection for nicotine 
dependence.

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability resulting from an injury or disability 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the veteran in this case filed his claim earlier, the new 
law does not affect the disposition of this appeal.

In February 1993, VA General Counsel issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified that its February 1993 opinion 
did not mean that service connection will be established for 
a disability related to tobacco use if the affected veteran 
smoked in service.  Rather, it means that any disability 
allegedly related to tobacco use that is not diagnosed until 
after service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for lung disability due directly to 
in-service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

The veteran's Enlisted Classification Record (NAVPERS-601-3), 
completed in September 1962, reflects that the veteran 
attended high school from September 1957 to October 1960.  

In October 1996, the veteran was afforded VA examination.  On 
an initial medical history questionnaire dated in October 
1996, the veteran indicated that he began smoking when he was 
17.  

In a February 1998 private medical statement, the examining 
physician noted that the veteran complained of excess mucous 
and coughing and dyspnea with exertion.  He reported a 
lengthy history of cigarette smoking.  The examiner concluded 
that the veteran had COPD with a marked bronchospastic 
component, and stated that the veteran's obstructive airway 
disease was directly related to smoking.  The examiner 
further opined that the veteran smoked heavily while in the 
Navy and was as likely as not to have been nicotine-dependent 
while in the military.  

At a personal hearing conducted in September 1998, the 
veteran testified that he smoked very little prior to 
service.  He explained that he joined service right out of 
high school and that he was active in athletics, including 
football and track, in high school.  If he had been caught 
smoking, he would have been disciplined by the coach, so he 
couldn't carry cigarettes with him in school.  He testified 
that he did smoke a little, maybe "two or three, maybe three 
or four" cigarettes a day, bumming them from friends, while 
in high school.  The veteran's testimony and statements 
establish that he increased the amount he smoked after he 
left high school.  The testimony also establishes that the 
veteran smoked 2 to 3 packs of cigarettes daily while in 
service.

As noted, the determination of whether a veteran is dependent 
on nicotine is a medical issue.  VAOPGCPREC 19-97 (1997).  
The determination of when such dependence arose is a matter 
of fact.  Id. at  3.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV) at 243, the 
criteria for diagnosing substance dependence are generally to 
be applied in diagnosing nicotine dependence.  Under those 
criteria, as applied to the specific circumstances 
surrounding nicotine use, nicotine dependence may be 
described as a maladaptive pattern of nicotine use, 
manifested by three or more of the established criteria 
occurring at any time in the same 12-month period.  The 
criteria for diagnosis of nicotine dependence 
include tolerance, as manifested by the absence of nausea, 
dizziness, or other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine-
containing products; withdrawal, marked by appearance of four 
or more signs, such as depressed mood, 
insomnia, irritability, frustration, or anger, anxiety, 
difficulty concentrating, or restlessness, within twenty-four 
hours of abrupt cessation of daily nicotine use or reduction 
in the amount of nicotine used; use of tobacco in larger 
amounts or over a longer period than was intended; devotion 
of a great deal of time in activities necessary to obtain or 
use nicotine (e.g., driving long distances, chain-smoking); 
reduction of social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an activity which 
occurs in smoking-restricted areas); or, continued use of 
nicotine despite knowledge of having a persistent or 
recurrent physical or psychological problem that is likely to 
have been caused or exacerbated by nicotine.  Id. at 181, 
243-45.

The veteran's testimony that he smoked "a little" while in 
high school, and his statements that he smoked "briefly" 
prior to service induction after high school must be 
considered in light of evidence that the veteran left high 
school in October 1960 and was thereafter inducted into 
service in August 1962, nearly two years later.  The evidence 
establishes, by preponderance, that the veteran began smoking 
prior to October 1960, and thus had been smoking for a 
minimum of two years prior to his entry into active service.  
It is also clear that the veteran's smoking and cigarette use 
after October 1960 were not limited by high school attendance 
or participation in athletic events, for at least 22 months 
prior to his active service began.  

While the medical evidence includes an opinion that the 
veteran was "as likely as not" to have been nicotine 
dependent while in service, the Board notes in particular 
that the medical opinion does not state when the veteran 
first developed such nicotine dependence.  Given that 
diagnostic criteria provide that nicotine dependence may be 
diagnosed through clinical observation over a period of 12 
months, and given that the evidence reflects that the veteran 
smoked for at least two years prior to his service, it would 
be unreasonable for the Board to conclude that the veteran 
incurred nicotine dependence in service, in the absence of a 
medical opinion establishing onset of nicotine dependence in 
service.  The evidence is devoid of medical opinion on that 
point.  

In the absence of medical evidence or opinion establishing 
that the veteran incurred or aggravated nicotine dependence 
while in service, and the Board finds that the preponderance 
of the evidence is against a finding that the veteran 
developed nicotine dependence in service as he contends.  The 
claim for service connection for nicotine dependence must be 
denied.

3.  Claim of CUE 

The veteran contends that a March 1979 rating decision which 
denied service connection for residuals of smoke inhalation 
was clearly and unmistakably erroneous.  The veteran contends 
that he is entitled to retroactive benefits for a lung 
disorder based on his first application for compensation.

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  However, where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).  CUE is present in a prior determination 
if the correct facts, as they were known at the time, were 
not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied, and the error is "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.

When a claimant raises a CUE claim, it is not enough that he 
recite the phrase "clear and unmistakable error."  Rather, 
the claimant must allege with specificity the nature of the 
error that occurred in the prior decision and give reasons 
why it would have been clear to any reasonable person that 
the proper outcome would be favorable to him.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  A claim of CUE "is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Id. at 43.  

A determination that there was CUE must be based on the 
record and the law extant at the time of the March 1979 
rating decision.  In order to establish that the RO committed 
CUE in failing to grant service connection for smoke 
inhalation, the clinical evidence at that time must 
demonstrate undebatably that had the correct facts been 
before the adjudicators at the time, service connection for 
the residuals of smoke inhalation would have been 
established.  Alternatively, the veteran may identify an 
error in application of regulatory or statutory provisions 
which would manifestly have affected the outcome of the 
claim.

Under the law in effect in March 1979, service connection may 
be granted for a disease or injury resulting in disability 
which was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (formerly § 310) (West 1976); 38 
C.F.R. §§ 3.303(a), 3.306 (1979).  Additionally, service 
connection may be granted to any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1979).

The veteran submitted a claim for service connection for 
"smoke inhalation" in January 1979.  The evidence at the 
time of the March 1979 rating decision included service 
medical records.  Those records disclosed that, in October 
1964, the veteran sustained a first-degree burn of the 
forearm and "minor smoke inhalation" in a boiler explosion.  
He was observed overnight.  He was treated in September 1965 
for back pain.  No diagnosis or history of any lung disorder 
or complaint was noted on periodic examination in December 
1966 or on separation examination conducted in October 1968.  
The veteran's respiratory system was noted as normal at the 
time of service discharge in December 1968.

The veteran's respiratory system was noted as normal at the 
time of examination for reenlistment in November 1971.  
Service medical records disclosed that, in May 1974 and July 
1974, the veteran sought treatment for chest pain.  The 
impression was chest wall pain.  On periodic examination 
conducted in September 1975, the lung fields were clear 
"except for some small areas of linear or transient 
atelectasis in left base which are probably of no 
significance."  In a report of medical history completed by 
the veteran in August 1978, the veteran responded in the 
negative to questions asking whether he experience shortness 
of breath or difficulty breathing.  In the medical portion of 
that history, the veteran reported smoking one pack per day 
for 20 years.  The October 1978 report of a Physical 
Evaluation Board reflected that the veteran had an orthopedic 
disability, but was devoid of any evidence as to respiratory 
disability.  Service separation examination dated in November 
1978 described the veteran's respiratory system as normal.  

On VA examination conducted in January 1979, the veteran 
reported shortness of breath at intervals.  Spirometry 
revealed lung volumes to be normal.  The FEV1/FVC ratio was 
61 percent of predicted, consistent with moderate to severe 
airway obstruction.  Pulmonary diffusion capacity was normal.  
Radiologic examination of the chest disclosed subsegmental 
discoid atelectasis or scarring at the base of each lung.  

Thus, the service medical records do not demonstrate medical 
diagnosis of any respiratory disorder, nor do those records 
establish that the veteran had respiratory complaints or any 
chronic respiratory disorder in service.  The records 
establish that respiratory abnormality was disclosed on post-
service pulmonary function testing, but no medical diagnosis 
was assigned for that abnormality.  To the extent that a 
medical diagnosis may be implied, no clinical disorder which 
may be presumed service-connected was implied.  Moreover, 
there was no medical opinion linking the abnormality on 
pulmonary function testing to the veteran's service.  The 
veteran was advised of the denial of service connection for 
smoke inhalation.  The veteran did not timely disagree with 
or appeal this decision, and the March 1979 rating decision 
became final one year after the veteran was advised of that 
decision.  

At a personal hearing conducted in September 1998, the 
veteran testified that he was treated for a lung disorder 
after the shipboard fire while he was in the Navy, but when 
he reenlisted in the Air Force after being out of the Navy 
for a period of time, the Air Force was not aware of the lung 
disorder and did not treat it.  The veteran testified that 
the medical records at the time of the initial denial of 
service connection for a lung disorder showed lung disease. 

The veteran and his representative have set out several 
arguments for a finding that there was CUE in the March 1979 
rating decision.  The Board has considered the veteran's 
contention that the RO committed CUE when it failed to 
determine, in 1979, that the veteran had a lung disease which 
was incurred in service.  The veteran and his representative 
have not explained what evidence was not before adjudicators 
at the time would have establish service connection for the 
residuals of smoke inhalation.  If the veteran and his 
representative are attempting to suggest that there was a 
breach of the duty to assist the veteran in 1979, the Board 
notes that there is no duty to assist in development of a 
claim until a well-grounded claim is established.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Board further, 
notes that the veteran did not identify any specific service 
or other records which were not obtained.  Cf. Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  The Board also notes that 
the veteran cannot establish a valid CUE claim on the basis 
of a breach of the duty to assist.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994).  

As noted above, CUE may be found if the correct facts, as 
they were known at the time, were not before the adjudicator, 
although a simple disagreement as to how the facts were 
weighed or evaluated will not suffice.  There is no claim 
here that the RO overlooked or failed to review any fact 
before it.  The contention that service connection should 
have been granted because the evidence of record established 
that the veteran had a respiratory disorder when examined 
after service is, in essence, a disagreement as to how the 
facts were weighed or evaluated in 1979.  Such a disagreement 
as to the interpretation of facts does not establish a valid 
claim of CUE.  The Board does not find any clear and 
unmistakable error as to the facts.

As noted above, CUE may be found if the law in effect at the 
time was incorrectly applied.  However, the veteran has not 
identified any additional or alternative statutory or 
regulatory provision which should have been applied.  The 
veteran has not identified any error in the RO's application 
of the statutes and regulations, except for the allegation 
that the RO should have granted service connection based on 
the veteran's claim for service connection for smoke 
inhalation.  

Following a complete review of the veteran's allegations, it 
is not clear that the veteran has established a valid claim 
of CUE.  If the veteran has established a valid CUE claim, 
the Board's review of the record and the extant regulations 
discloses that the March 1979 rating determination was not 
clearly and unmistakably erroneous.  The Board reiterates 
that the standard for clear and unmistakable error requires 
that any such error compel the conclusion, that reasonable 
minds could not differ, and the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  There is no evidence of such error 
in the March 1979 rating decision.



ORDER

An initial evaluation in excess of 30 percent for service-
connected interstitial lung disease is denied.  

Service connection for nicotine dependence is denied.

The claim that there was CUE in the March 8, 1979, rating 
decision which denied service connection for residuals of 
smoke inhalation, is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

